1

2

3                                    UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      ORACLE USA, INC., et al.,
7
                           Plaintiffs,
8                                                          2:10-CV-0106-LRH-VCF
      vs.                                                  ORDER
9     RIMINI STREET, INC., et al.,
10                          Defendant.

11

12          Before the court is the Motion to Seal Portions of Oracle’s Motion to Permit Limited Discovery
13   Regarding Rimini’s Compliance with the Court’s Permanent Injunction (ECF No. 1200). The court has
14   reviewed the Joint Memorandum of Points of Oracle’s Motion to Permit Limited Discovery Regarding
15   Rimini’s Compliance with the Court’s Permanent Injunction and Polito Declaration Exhibits (ECF No.
16   1216) and finds adequate justification to seal Oracle’s Motion to Permit Limited Discovery Regarding
17   Rimini’s Compliance with the Court’s Permanent Injunction (ECF NO. 1201) and its exhibits 1, 2, 4, 9,
18   and 11-13.   Oracle has filed redacted a Motion to Permit Limited Discovery Regarding Rimini’s
19   Compliance with the Court’s Permanent Injunction and Polito Declaration Exhibits in the Joint
20   Memorandum, which is available for public access. (See ECF No. 1216-1).
21          Rimini has stated that it no longer seeks to seal exhibits 19-22 and 26-27. Id. at p. 3.
22          Accordingly, and for good cause shown,
23          IT IS HEREBY ORDERED that Motion to Seal Portions of Oracle’s Motion to Permit Limited
24   Discovery Regarding Rimini’s Compliance with the Court’s Permanent Injunction (ECF No. 1200) is
25   GRANTED in part as stated above.
1          The Clerk of Court is directed to unseal exhibits 19-22 and 26-27 of Oracle’s Motion to Permit

2    Limited Discovery Regarding Rimini’s Compliance with the Court’s Permanent Injunction in ECF No.

3    1201. (See ECF No. 1201-8, 1201-9, 1201-10, 1201-11, 1201-12, 1201-13).

4

5          DATED this 19th day of April, 2019.
                                                             _________________________
6                                                            CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
